Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2 and 11 are cancelled.
Claims 16-19 are new.
Claims 1, 3-10, and 12-19, filed October 29, 2021, are examined on the merits.
Response to Arguments
Applicant’s amendments overcome the rejections of record:
The rejection of claims 1, 8, and 9 under 35 U.S.C. § 101 as allegedly being directed to an abstract idea without significantly more is withdrawn.
The rejection of claims 1-3, 7-11, and 15 under 35 U.S.C. § 102(a)(1) as allegedly being anticipated by Bastide et al. (“Bastide”) (U.S. Patent Publication No. 2015/0205830 A1) is withdrawn.
The reject of claims 4-6 and 12-14 under 35 U.S.C. § 103 as allegedly being obvious over Bastide in view of Raman et al. (“Raman”) (U.S. Patent Publication No. 2006/0265377 A1) is withdrawn.
On pages 14-16, Applicant argues Bastide is directed to “user generated tags” while the claimed invention is directed “automatically generating at least one tag.”  Applicant’s argument is not persuasive because the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) 
On pages 16-17, Applicant argues Raman does not remedy the deficiencies of Bastide.  Applicant’s argument is not persuasive because the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-10, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (Bastide hereafter, US 2015/0205830 A1) in view of Pollock et al. (Pollock hereafter, US 2005/0210371 A1).
Claim 1, Bastide discloses a method for generating tagged column-oriented data structures, comprising: generating a column-oriented data structure that comprises a plurality of columns, wherein each column comprises a plurality of cells that are associated with a single data type, wherein at least one of the plurality of columns is a tag type column ([0024], e.g.  a tag history table may be provided for storing a tag creation date and an identification of the creator of the tag, also see Figure 3 cited below); and inserting the automatically generated at least one tag into a first cell of the at least one tag type column, wherein the first cell is further associated with a first row of cells ([0023], e.g. each tag may be stored in a tag lookup table, also see Figure 3 cited below).

    PNG
    media_image1.png
    374
    732
    media_image1.png
    Greyscale

However, Bastide does not discloses the limitation of “at least another one of the plurality of columns is a non-tag type column; and automatically generating at least one tag, wherein the automatically generating includes, identifying at least one data item stored in at least one cell of a first row of cells, wherein the at least one cell is associated with a column that is a non-tag type column.”
Pollock discloses at least another one of the plurality of columns is a non-tag type column; and automatically generating at least one tag (page 2, [0025], e.g. creating one or more table cell tags for each cell descriptor that indicates a non-zero number of columns).  It is noted that “a non-zero number of columns” has been interpreted as “non-tag type column.”
wherein the automatically generating includes, identifying at least one data item stored in at least one cell of a first row of cells, wherein the at least one cell is associated with a column that is a non-tag type column (page 8, [0082], e.g. the table generator 220 creates one or more table cell tags for each cell descriptor that indicates a non-zero number of columns, [0084], e.g. the table generator 220 creates one or more tags that describe the object contents of the merged cells that correspond to the cell descriptor, and [0085], e.g. creating one or more tags that describe the object contents of cells in accordance with the logic flow diagram of FIG. 13. The exemplary process 1304 begins with 
Pollock discloses an improvement to address a need in the art generating electronic documents in a manner that allows exported documents to consistently look the same as the original documents (page 1, [0006]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Pollock to improve the method of Bastide for generating electronic documents in a manner that allows exported documents to consistently look the same as the original documents.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Bastide with the tag creation of Pollock to generating electronic documents in a manner that allows exported documents to consistently look the same as the original documents.
Claim 3, Bastide in view of Pollock discloses the at least one tag is generated based on the identified at least one data item using a predetermined set of rules (Bastide, [0032], e.g. Relationships between tags may be defined by users of the system (it is noted the disclosure of “defined by users” has been interpreted as rules), and [0040], e.g. The "start", "middle" and "STOP" tags may also be determined to be related tags by using the method 200 and may be arranged proximate one another or side-by-side (rules) as shown in the exemplary tag cloud 500b in FIG. 5B in which tag management in accordance with an embodiment of the present invention has been applied. Similarly, the tags "a tag", "B TAG", and "C tag" may also be determined to be related tags and may be arranged proximate one another as also shown in the tag cloud 500b in FIG. 5B resulting from managing the tags as described herein).
Claim 4, Bastide in view of Pollock discloses receiving a request for performing a change with respect to the inserted wherein at least one tag from a requesting source, and performing the requested change (Bastide, page 4, [0036], e.g. when the requesting source has permission for performing the 
Claim 7, Bastide in view of Pollock discloses each of the plurality of columns is a column where all cells are uniform in at least one aspect (Bastide, Figure 3, see column 306, e.g. Website 1).
Claims 8, 9, 11, 12, and 15, Bastide in view of Pollock discloses a computer readable medium and system (Bastide, Figure 6) for implementing the above cited method.
Claim 16, Bastide in view of Pollock discloses wherein the at least one tag is generated based on the identified at least one data item using a predetermined set of rules (Bastide, [0032], e.g. Relationships between tags may be defined by users of the system (it is noted the disclosure of “defined by users” has been interpreted as rules), and [0040], e.g. The "start", "middle" and "STOP" tags may also be determined to be related tags by using the method 200 and may be arranged proximate one another or side-by-side (rules) as shown in the exemplary tag cloud 500b in FIG. 5B in which tag management in accordance with an embodiment of the present invention has been applied. Similarly, the tags "a tag", "B TAG", and "C tag" may also be determined to be related tags and may be arranged proximate one another as also shown in the tag cloud 500b in FIG. 5B resulting from managing the tags as described herein).
Claim 17, Bastide in view of Pollock discloses the at least one tag is an indicator of a work when the at least one data item includes the word (Bastide, [0040], e.g. The "start", "middle" and "STOP" tags may also be determined to be related tags by using the method 200 and may be arranged proximate one another or side-by-side (rules) as shown in the exemplary tag cloud 500b in FIG. 5B in which tag management in accordance with an embodiment of the present invention has been applied. Similarly, the tags "a tag", "B TAG", and "C tag" may also be determined to be related tags and may be arranged 
Claim 18, Bastide in view of Pollock discloses the at least one tag is an indicator of a word when the at least one data item includes the word (Bastide, [0040], e.g. The "start", "middle" and "STOP" (interpreted as “words”) tags may also be determined to be related tags by using the method 200 and may be arranged proximate one another or side-by-side (rules) as shown in the exemplary tag cloud 500b in FIG. 5B in which tag management in accordance with an embodiment of the present invention has been applied. Similarly, the tags "a tag", "B TAG", and "C tag" may also be determined to be related tags and may be arranged proximate one another as also shown in the tag cloud 500b in FIG. 5B resulting from managing the tags as described herein).
Claim 19, Bastide in view of Pollock discloses the at least one tag is an indicator of a word when the at least one data item includes the word (Bastide, [0040], e.g. The "start", "middle" and "STOP" (interpreted as “words”) tags may also be determined to be related tags by using the method 200 and may be arranged proximate one another or side-by-side (rules) as shown in the exemplary tag cloud 500b in FIG. 5B in which tag management in accordance with an embodiment of the present invention has been applied. Similarly, the tags "a tag", "B TAG", and "C tag" may also be determined to be related tags and may be arranged proximate one another as also shown in the tag cloud 500b in FIG. 5B resulting from managing the tags as described herein).

Claims 5, 6 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (Bastide hereafter, US 2015/0205830 A1) in view of Pollock et al. (Pollock hereafter, US 2005/0210371 A1), as applied to claims 1, 3, 7-10, and 15-19 above, in further view of Raman et al. (Raman hereafter, US US 20060265377 A1).
Claim 5, Bastide in view of Pollock discloses the claimed invention as cited above, however, Bastide in view of Pollock does not disclose receiving a query regarding the at the least one tag; and 
Claim 6, Basitide in view of Pollock and Raman discloses causing the generated filtered column-oriented data structure to be displayed on a user device (Raman, [0059], e.g.  a single pinboard collection can be used to combine a filtered set of information items with additional information items that match the query of the pinboard collection. Furthermore, multiple search providers (including the original pinboard collection itself) may provide information relating to an item search. This information can be condensed into a single information item for display in the pinboard collection without any duplicate information. For example, one search provider may provide a title and description for an item, whereas another search provider may supply a specific user's annotation. The displayed information item would indicate the title, description, and annotation. Thus, the facility provides a feature in which 
Claims 13 and 14, Bastide in view of Pollock and Raman discloses a computer readable medium and system (Bastide, Figure 6) for implementing the above cited method.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152